Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/103,221, filed on 14 August 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2020 and 02 June 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Springer (US 4,465,946).
Regarding claim 1, Springer teaches a motor sleeve (cylindrical hollow frame) 10 applied to a motor housing (core) 12 and a motor driver housing (not shown; inherent to control device mounted to flat portion 62; c.4:19-21), wherein a first fixing structure (not numbered, outer surface of core 12) is disposed on a lateral portion of the motor housing 12, and the motor driver housing comprises a first coupling structure (inherent to control device mounted to flat portion 62; c.4:19-21; Fig.2), the motor sleeve comprising: 

a second fixing structure (not numbered) disposed on the inner surface and corresponding to the first fixing structure of the motor housing 12, wherein the sleeve base 40 is fixed to the motor housing by the first fixing structure and the second fixing structure, and the sleeve base 40 is installed on the lateral portion of the motor housing (Fig.2); 
a second coupling structure (flat portion) 62 disposed on the outer surface; 
a plurality of base fins 52 separately disposed on the outer surface and corresponding to the first coupling structure of the motor driver housing (inherent to control device), wherein the motor driver housing is coupled to the sleeve base 40 by the first coupling structure and the second coupling structure 62 (i.e., flat portion 62 is for mounting control device; c.4:19-21; Fig.2); 
a sleeve chassis (lower arcuate portion) 34 comprising an outer chassis surface (shell portion) 50 and an inner chassis surface (not numbered) opposite to the outer chassis surface 50 (Fig.2); 
a plurality of chassis fins 52 separately disposed on the outer chassis surface 50; and 
a third fixing structure (not numbered) disposed on the inner chassis surface and corresponding to a fourth fixing structure (not numbered) of the motor housing 12, wherein the sleeve chassis 34 is fixed to the motor housing 12 by the third fixing structure and the fourth fixing structure (i.e., inner surface of chassis 20 contacts outer surface of motor housing 12); 
23wherein the sleeve base 40 and the sleeve chassis 34 are coupled to form the motor sleeve (by interlocking means 22; c.2:67-68; Fig.2).  


    PNG
    media_image1.png
    444
    444
    media_image1.png
    Greyscale

Regarding claim 6, Springer teaches a motor device, comprising: 
a motor comprising a motor housing (core) 12, 
wherein a first fixing structure (not numbered, outer surface of core 12) is disposed on a lateral portion of the motor housing 12 (Fig.2),
a motor driver comprising a motor driver housing (not shown; inherent to control device mounted to flat portion 62; c.4:19-21), wherein the motor driver housing comprises a first coupling structure (inherent to control device mounted to flat portion 62; c.4:19-21), and 
a motor sleeve comprising: 
a sleeve base (upper arcuate portion) 40 comprising an outer surface (shell portion) 50 and an inner surface (not numbered) opposite to the outer surface (c.4:3-5); 

a second coupling structure (flat portion) 62 disposed on the outer surface; 
a plurality of base fins 52 separately disposed on the outer surface and corresponding to the first coupling structure of the motor driver housing (inherent to control device), wherein the motor driver housing is coupled to the sleeve base 40 by the first coupling structure and the second coupling structure 62 (i.e., flat portion 62 is for mounting control device; c.4:19-21; Fig.2); 
a sleeve chassis (lower arcuate portion) 34 comprising an outer chassis surface (shell portion) 50 and an inner chassis surface (not numbered) opposite to the outer chassis surface 50 (Fig.2); 
a plurality of chassis fins 52 separately disposed on the outer chassis surface 50; and 
a third fixing structure (not numbered) disposed on the inner chassis surface and corresponding to a fourth fixing structure (not numbered) of the motor housing 12, wherein the sleeve chassis 34 is fixed to the motor housing 12 by the third fixing structure and the fourth fixing structure (i.e., inner surface of chassis 20 contacts outer surface of motor housing 12); 
23wherein the sleeve base 40 and the sleeve chassis 34 are coupled to form the motor sleeve (by interlocking means 22; c.2:67-68; Fig.2).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (EP 0048213) in view of Hsuing (US 8,931,528).
Regarding claim 1, Bock teaches a motor sleeve applied to a motor housing (outer ring of stator 1) wherein a first fixing structure (not numbered) is disposed on a lateral portion of the motor housing (i.e., outer surface of outer ring of stator 1), the motor sleeve comprising: 
a sleeve base (half-shell) 4a comprising an outer surface and an inner surface opposite to the outer surface (not numbered; Fig.3); 
a second fixing structure (not numbered) disposed on the inner surface and corresponding to the first fixing structure of the motor housing, wherein the sleeve base 4a is fixed to the motor housing by the first fixing structure and the second fixing structure (i.e., inner surface of base 4a contacts outer ring of stator 1), and the sleeve base 4a is installed on the lateral portion of the motor housing (Fig.3); 
a second coupling structure (part of terminal block 17) disposed on the outer surface; 
a plurality of base fins 9 separately disposed on the outer surface,
a sleeve chassis (half-shell) 5a comprising an outer chassis surface and an inner chassis surface opposite to the outer chassis surface; 
a plurality of chassis fins 9 separately disposed on the outer chassis surface; and 

23wherein the sleeve base 4a and the sleeve chassis 5a are coupled to form the motor sleeve (Fig.3).  

    PNG
    media_image2.png
    795
    587
    media_image2.png
    Greyscale

Bock does not teach “a motor driver housing…and the motor driver housing comprises a first coupling structure…, wherein the motor driver housing is coupled to the sleeve base [4a] by the first coupling structure and the second coupling structure [17]” and the base fins 9 correspond to “the first coupling structure of the motor driver housing”. 




    PNG
    media_image3.png
    530
    705
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Bock with a motor driver housing, the motor driver housing comprising a first coupling structure, wherein the motor driver housing is coupled to the sleeve base 4a by the first coupling structure and the 
Regarding claim 2, Bock’s sleeve base 4 further comprises: a first branched (T-shaped) fin extending horizontally from a first fin end portion of the base fins (transverse piece 21); and a second branched (T-shaped) fin extending horizontally from a second fin end portion of the base fins, thereby forming C-shaped air channels that significantly reduce radial flow and increase air speed on proximate areas of the jacket surface (p.6:21-34; Fig.4&5).
Regarding claim 3, in the combination, the first branched fin and the second branched fin of Bock are “thermally coupled” to the motor driver housing since Hsuing’s motor driver (VFD) housing is fastened to the motor 61 (c.5:29-36; Fig.2).
Regarding claim 4, in the combination, Bock’s sleeve base comprises at least a “fixing end” (i.e., axial end), and Hsuing teaches a fan 613 installed on corresponding exterior of first housing 610 (c.5:13-15; Fig.2). 
Regarding claim 5, in the combination, Bock’s sleeve chassis comprises at least a “fixing end” (i.e., axial end), and Hsuing teaches a fan 613 installed on corresponding exterior of first housing 610 (c.5:13-15; Fig.2). 
Claim 6 is rejected on the same grounds as claim 1 above. 
Regarding claim 7, Hsuing’s motor housing 610 further comprises: a plurality of heat dissipation plates (fins) 611 extending from an outer wall of the motor housing and separately 
Regarding claim 8, in Hsuing the second fixing structure (of VFD second housing 620) 25comprises: a plurality of recesses (heat dissipation slots) 629 corresponding to a shape of heat dissipation plates (fins) 611 (of motor housing 610) and thermally coupled to the heat dissipation plates (c.5:54-63; Figs.2&4).   
Regarding claim 10, Bock’s sleeve base 4 further comprises: a first branched (T-shaped) fin extending horizontally from a first fin end portion of the base fins (transverse piece 21); and a second branched (T-shaped) fin extending horizontally from a second fin end portion of the base fins, thereby forming C-shaped air channels that significantly reduce radial flow and increase air speed on proximate areas of the jacket surface (p.6:21-34; Fig.4&5).
Regarding claim 11, in the combination, the first branched fin and the second branched fin of Bock are “thermally coupled” to the motor driver housing since Hsuing’s motor driver (VFD) housing is fastened to the motor 61 (c.5:29-36; Fig.2).
Regarding claim 12, in the combination, Bock’s sleeve base comprises at least a “fixing end” (i.e., axial end), and Hsuing teaches a fan 613 installed on corresponding exterior of first housing 610 (c.5:13-15; Fig.2). 
Regarding claim 13, in the combination, Bock’s sleeve chassis comprises at least a “fixing end” (i.e., axial end), and Hsuing teaches a fan 613 installed on corresponding exterior of first housing 610 (c.5:13-15; Fig.2). 
Regarding claim 14, in the combination, Hsuing’s fan 613 is installed on an end portion of the motor housing 610, and an end portion of the sleeve base of Bock. 
.
Claims 2-3 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Springer in view of Bock.
Springer teaches a sleeve base 40 with fins 52 but does not further teach “a first branched fin extending horizontally from a first fin end portion of the base fins; and a second branched fin extending horizontally from a second fin end portion of the base fins” (claims 2 & 10).
But, Bock teaches a motor sleeve in the form of a tubular jacket 3 surrounding a stator 1 (corresponding to a motor housing) comprising two parts, i.e., a sleeve base (upper shell part) 4 and a sleeve chassis (lower shell part) 5, where the sleeve base 4 further comprises: a first branched (T-shaped) fin extending horizontally from a first fin end portion of the base fins (transverse piece 21); and a second branched (T-shaped) fin extending horizontally from a second fin end portion of the base fins, thereby forming C-shaped air channels that significantly reduce radial flow and increase air speed on proximate areas of the jacket surface (p.6:21-34; Fig.4&5).
Thus, it would have been obvious before the effective filing date to modify the fins of Springer and provide a first branched fin extending horizontally from a first fin end portion of the base fins and a second branched fin extending horizontally from a second fin end portion of the base fins since Bock teaches this branched shape would have significantly reduced radial flow and increased air speed on proximate areas of the surface of the sleeve base.
Regarding Claims 3 & 11, in the combination, the first branched fin and the second branched fin of Bock are “thermally coupled” to the motor driver housing since the motor driver .  
Claims 4-5 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Springer in view of Lin (US 7,541,701).
Springer teaches the sleeve base (upper arcuate portion) 40 comprises “at least a fixing end” [sic] (i.e., an axial end) but does not teach it is for “installing a fan” (claims 4 & 12).
But, Lin teaches a motor including a sleeve base (shroud) 150 that comprises a fixing (left) end 190 for installing a fan 260 (via outer ring 220) to generate a fluid flow through the motor for cooling purposes (c.4:43-c.5:16; Fig.8A).
Thus, it would have been obvious before the effective filing date to configure Springer’s sleeve base fixing end “for installing a fan” since Lin teaches a fan would have been desirable for motor cooling purposes.
Regarding claims 5 & 13, Springer’s sleeve chassis comprises “at least a fixing end” [sic] (i.e., an axial end) for installing Lin’s fan 260.  
Regarding claim 14, in the combination, Lin’s fan 260 is installed on an end portion of the motor housing 12 and an end portion of the sleeve base 40 of Springer.  
Regarding claim 15, Lin teaches an air output surface of the fan 260 is away from the end portion of the motor housing and the end portion of the 26sleeve base of Springer in that Lin’s fan generates air flow through air outlet apertures 240, as indicated by arrows 270 (Lin, Figs.6&8A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Springer in view of Brown (US 2,735,950).

But, Brown teaches an electric motor stator 26 comprising a plurality of heat dissipation plates (projections) 38 extending from an outer wall (not numbered, outer surface of stator) and separately arranged with a predetermined interval so as to form a plurality of gaps (slots/grooves) 40, thereby providing channels through which air circulated within the motor will pass and extract heat (c.2:28-28; Fig.2). 

    PNG
    media_image4.png
    234
    464
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Springer’s housing with a plurality of heat dissipation plates extending from an outer wall of the motor housing and separately arranged with a predetermined interval so as to form a plurality of gaps since Brown teaches this would have provided channels through which air circulated within the motor would pass and extract heat. 



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Springer in view of Spreen (US 1,688,891) or, alternatively, Norbury et al. (US 5,397,950).
Regarding claim 16, Springer teaches a detachable motor heat dissipation sleeve (hollow frame) 10, comprising: 
a base (upper arcuate portion) 40 comprising an outer surface (shell portion) 50 and an inner surface (not numbered) opposite to the outer surface (c.4:3-5; Fig.2); 
a chassis (lower arcuate portion) 34 comprising an outer chassis surface and an inner chassis surface opposite to the outer chassis surface (not numbered; Fig.2); 
a plurality of fins 52 separately disposed on the outer surface and the outer chassis surface (c.4:3-5; Fig.2); and 
a fixing structure (not numbered, inner side) disposed on the inner chassis surface; 
wherein the base 40 and the chassis 34 are connected to form a heat dissipation sleeve23 (by interlocking means 22; c.2:67-68; Fig.2).  
Springer does not teach “at least a damping material coupled to the inner surface or the inner chassis surface”.
But, Spreen teaches an electric motor including a damping material (soft rubber member) 17 coupled to the inner surface of the motor frame 16, to absorb a large part of vibration of the motor and eliminate noise (p.1:19-45). Alternatively, Norbury teaches a detachable motor heat dissipation sleeve comprising a base (top housing) 1 comprising an outer surface and an inner surface opposite to the outer surface (not numbered; Figs.1&12), a chassis (bottom housing) 2 comprising an outer chassis surface and an inner chassis surface opposite to the outer chassis surface, and a damping material (rubberized thermoplastic gasket) 3 coupled to the inner surface 
Thus, it would have been obvious before the effective filing date to modify Springer and provide a damping material coupled to the inner surface or the inner chassis surface since Spreen teaches this would have been desirable to absorb motor vibration and eliminate noise and, alternatively, Norbury teaches this would have been desirable to reduce noise transmission and permit heat ventilation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bock in view of Spreen or, alternatively, Norbury.
Regarding claim 16, Bock teaches a detachable motor heat dissipation sleeve, comprising: 
a base (half shell) 4a comprising an outer surface and an inner surface opposite to the outer surface (not numbered; Fig.3); 
a chassis (half shell) 5a comprising an outer chassis surface and an inner chassis surface opposite to the outer chassis surface (not numbered; Fig.3); 
a plurality of fins 9 separately disposed on the outer surface and the outer chassis surface (Fig.3); and 
a fixing structure (inner surface) disposed on the inner chassis surface (Fig.3); 
wherein the base 4a and the chassis 5a are connected to form a heat dissipation sleeve (Fig.3).
Bock does not teach “at least a damping material coupled to the inner surface or the inner chassis surface”.

Thus, it would have been obvious before the effective filing date to modify Bock and provide a damping material coupled to the inner surface or the inner chassis surface since Spreen teaches this would have been desirable to absorb motor vibration and eliminate noise and, alternatively, Norbury teaches this would have been desirable to reduce noise transmission and permit heat ventilation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barcus (US 4,105,905) in view of Spreen or, alternatively, Norbury.
Regarding claim 16, Barcus teaches a detachable motor heat dissipation sleeve, comprising: 
a base (one cooling member) 22 comprising an outer surface and an inner surface opposite to the outer surface (not numbered; Fig.2); 
a chassis (other cooling member) 22 comprising an outer chassis surface and an inner chassis surface opposite to the outer chassis surface (not numbered; Fig.2); 

a fixing structure (notch/indentation) 30 disposed on the inner chassis surface (c.4:25-27); 
wherein the base 22 and the chassis 22 are connected to form a heat dissipation sleeve (c.3:20-23).

    PNG
    media_image5.png
    726
    566
    media_image5.png
    Greyscale

Barcus does not teach “at least a damping material coupled to the inner surface or the inner chassis surface”.
But, Spreen teaches an electric motor including a damping material (soft rubber member) 17 coupled to the inner surface of the motor frame 16, to absorb a large part of vibration of the motor and eliminate noise (p.1:19-45). Alternatively, Norbury teaches a detachable motor heat dissipation sleeve comprising a base (top housing) 1 comprising an outer surface and an inner surface opposite to the outer surface (not numbered; Figs.1&12), a chassis (bottom housing) 2 comprising an outer chassis surface and an inner chassis surface opposite to the outer chassis surface, and a damping material (rubberized thermoplastic gasket) 3 coupled to the inner surface 
Thus, it would have been obvious before the effective filing date to modify Barcus and provide a damping material coupled to the inner surface or the inner chassis surface since Spreen teaches this would have been desirable to absorb motor vibration and eliminate noise and, alternatively, Norbury teaches this would have been desirable to reduce noise transmission and permit heat ventilation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 6,437,469) in view of Spreen or, alternatively, Norbury.
Regarding claim 16, Davis teaches a detachable motor heat dissipation sleeve (collar) 10, comprising: 
a base (half) 14A comprising an outer surface (not numbered) and an inner surface 22A opposite to the outer surface (not numbered; Figs.1-2); 
a chassis (half) 14B comprising an outer chassis surface (not numbered) and an inner chassis surface 22B opposite to the outer chassis surface (not numbered; Figs.1-2; c.2:8-18); 
a plurality of fins 30 separately disposed on the outer surface and the outer chassis surface (c.2:65-c.3:11; Figs.1-2); and 
a fixing structure disposed on the inner chassis surface 22B (i.e., arcuate internal surface rests against exterior of motor; c.2:25-27); 
wherein the base 14A and the chassis 14B are connected to form a heat dissipation sleeve 10 (c.2:30-39).

    PNG
    media_image6.png
    499
    684
    media_image6.png
    Greyscale

Davis does not teach “at least a damping material coupled to the inner surface or the inner chassis surface.”
But, Spreen teaches an electric motor including a damping material (soft rubber member) 17 coupled to the inner surface of the motor frame 16, to absorb a large part of vibration of the motor and eliminate noise (p.1:19-45). Alternatively, Norbury teaches a detachable motor heat dissipation sleeve comprising a base (top housing) 1 comprising an outer surface and an inner surface opposite to the outer surface (not numbered; Figs.1&12), a chassis (bottom housing) 2 comprising an outer chassis surface and an inner chassis surface opposite to the outer chassis surface, and a damping material (rubberized thermoplastic gasket) 3 coupled to the inner surface or the inner chassis surface to reduce noise transmission and permit heat ventilation (c.1:43-61; c.3:6-31; Fig.1).  
Thus, it would have been obvious before the effective filing date to modify Barcus and provide a damping material coupled to the inner surface or the inner chassis surface since Spreen teaches this would have been desirable to absorb motor vibration and eliminate noise and, .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not further teach the claimed motor including, inter alia, “a bottom portion of the motor driver housing comprises at least a protrusion, and the protrusion forms a heat exchange portion and is accommodated in at least a gap between the base fins”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C.Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832